 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00099-MCE-EFB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $8,980.00 IN U.S.
16   CURRENCY,
17                  Defendant.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Dustin

20 Forkell (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about April 4, 2019, claimant filed claims in the administrative forfeiture proceeding

22 with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S. Currency and

23 Approximately $8,980.00 in U.S. Currency (hereafter “defendant currency”), which were seized on

24 February 7, 2019.

25          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

28 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
29                                                                            Stipulation and Order to Extend Time

30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

 3 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 4 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 5 That deadline was July 3, 2019.

 6          4.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to October 1,

 7 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          5.      By Stipulation and Order filed September 26, 2019, the parties stipulated to extend to

11 December 30, 2019, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

13 to forfeiture.

14          6.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to February

15 28, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18          7.      By Stipulation and Order filed March 5, 2020, the parties stipulated to extend to April 28,

19 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

21 forfeiture.

22          8.      By Stipulation and Order filed April 29, 2020, the parties stipulated to extend to July 27,

23 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

25 forfeiture.

26          9.      By Stipulation and Order filed July 28, 2020, the parties stipulated to extend to September

27 25, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
                                                   2
29                                                                      Stipulation and Order to Extend Time

30
 1 forfeiture.

 2          10.     By Stipulation and Order filed September 30, 2020, the parties stipulated to extend to

 3 December 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 5 to forfeiture.

 6          11.     By Stipulation and Order filed December 16, 2020, the parties stipulated to extend to

 7 February 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject
 9 to forfeiture.

10          12.     By Stipulation and Order filed February 12, 2021, the parties stipulated to extend to April

11 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

13 forfeiture.

14          13.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

15 June 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

16 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          3
29                                                                               Stipulation and Order to Extend Time

30
 1          14.     Accordingly, the parties agree that the deadline by which the United States shall be required

 2 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 3 the defendant currency is subject to forfeiture shall be extended to June 18, 2021.

 4 Dated: 4/16/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
 5
                                                  By:     /s/ Kevin C. Khasigian
 6                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
 7

 8 Dated: 4/16/2021                                       /s/ Mark J. Reichel
                                                          MARK J. REICHEL
 9                                                        Attorney for potential claimant
                                                          Dustin Forkell
10
                                                          (Signature authorized by email)
11

12

13          IT IS SO ORDERED.

14

15 Dated: April 27, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
29                                                                              Stipulation and Order to Extend Time

30
